DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 5 and 16 are amended. Claims 19 and 20 are withdrawn. Claims 1-18 are presently examined.

Applicant’s arguments regarding the rejection under 35 USC 112(b) have been fully considered and are persuasive. The rejection of 12/23/2020 is overcome.

Applicant’s arguments regarding the rejections under 35 USC 102(a)(1) have been fully considered and are persuasive. The rejections of 12/23/2020 are overcome.

Election/Restrictions
Applicant's election with traverse of group I, claims 1-18 in the reply filed on 2/17/2021 is acknowledged. The traversal is on the ground(s) that restriction is proper only if both groups of claims are patentable over each other. This is not found persuasive because only one-way distinctness is required where the inventions fall into different statutory categories of inventions. See MPEP § 806.05. In this case, the invention of group I is a product and the invention of group II is a method. Restriction is proper since group II is patentable over group I due to the presence of method steps that are not required by group I. 
The requirement is still deemed proper and is therefore made FINAL. Claims 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected 

Claim Interpretation
Regarding claims 1, 5 and 16, the limitation “for collecting a calibrated volume of material” is considered to be a statement regarding the intended use of the claimed chamber. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Therefore, for the purposes of this Office action, the limitation will be interpreted as if it required having an opening where a level surface could be formed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts (US 8,387,263).

Regarding claim 1, Roberts discloses a utensil having a spill resistant bowl (abstract) having an arm (figure 1, reference numeral 104), which is considered to meet the claim limitation of a handle, that connects a spoon comprising a bowl (figure 1, reference numeral 102), which is considered to meet the claim limitation of a blade, and a handle (column 2, lines 35-55, figure 1, reference numeral 106). The device has an approximately longitudinal axis extending through the arm (column 5, lines 19-35, figure 4, reference numeral A), which is considered to meet the claim limitation of the handle having a longitudinal axis. The handle has a hollow interior so accommodate items such as medicine or pills (column 5, lines 56-67) that is accessed by removing a second piece of the handle (column 5, lines 56-67, figure 1, reference numeral 180), which is considered to meet the claim limitation of an open end distal 
However, it would have been obvious to make the arm have the claimed sections. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

Regarding claim 2, Roberts discloses that the handle detachably connects to the arm using a first piece (column 5, lines 56-67, figure 1, reference numeral 180).

Regarding claim 3, modified Roberts teaches all the claim limitations as set forth above. Modified Roberts does not explicitly teaches the spoon being removably coupled to the arm.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the spoon of modified Roberts removable. The Courts have held that making known elements separable is within the skill of a person of ordinary skill in the art. See In re Dulberg, 129 USPQ 348 (CCPA 1961) (see MPEP § 2144.04).

Regarding claim 4, Roberts discloses that the handle is generally spherical (column 4, lines 49-56, figure 1, reference numeral 166) but has a flattened portion that shortens the length of the handle (column 5, lines 4-18, figure 4, reference numeral 172). The diameter is not changed, indicating that it must be longer than the shortened length if the handle is to remain generally spherical.

Claims 5 are rejected under 35 U.S.C. 103 as being unpatentable over De Laforcade (US 7,661,310) in view of Roberts (US 8,387,263).

Regarding claims 5 and 16, De Laforcade discloses a portion taker device for taking a substance comprising a measuring scoop (abstract). The portion taker comprises a straight handle (figure 3, reference numeral 2) extending along a longitudinal axis (figure 3, reference numeral X) that connects a first end (figure 3, reference numeral 3) having a measuring scoop (figure 3, reference numeral 4) and a second end (figure 3, reference numeral 5) having a second end (column 6, lines 56-59, figure 3, reference numeral 6). The measuring scoop is closed by a flap connected to the first end (column 6, lines 62-64, figure 3, reference numeral 14) that defines a cavity for taking a portion of a substance (column 6, lines 65-67, figure 3, reference numeral 15) so that a measured amount of substance can be delivered (column 2, lines 12-15). The second measuring scoop has a curved basin, an edge that could serve as a cutting blade, and a tip with rounded edges (figure 3). De Laforcade does not explicitly disclose the measuring scoop being in the form of a chamber.
Roberts teaches a spoon having a bulbous handle to allow easy grasping and use (column 1, lines 64-67, column 2, lines 1-3) due to ergonomic contours on its surface (column 4, lines 57-67, column 5, lines 1-3). The handle has a hollow interior so accommodate items such as medicine or pills (column 5, lines 56-67) that is accessed by removing a second piece of the handle (column 5, lines 56-67, figure 1, reference numeral 180), which is considered to meet the claim limitation of an open end distal to a first end. It is evident that the hollow chamber could also accommodate a calibrated volume.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the measuring scoop of De Laforcade with the bulbous handle of Roberts. One would have been motivated to do so since Roberts teaches Roberts teaches a bulbous handle that enables easy grasping.

Regarding claims 6-9, modified De Laforcade teaches all the claim limitations as set forth above. De Laforcade additionally discloses that the handle has an ergonomic shape with a larger central zone (column 6, lines 60-61, figure 3, reference numeral 11). Modified De Laforcade does not explicitly teach the handle having different cylindrical zones.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the handle of De Laforcade have the claimed shape. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

Regarding claims 11 and 12, De Laforcade discloses that the measuring scoops and handle are in longitudinal alignment (figure 3).

Regarding claims 13-14 and 17-18, modified De Laforcade teaches all the claim limitations as set forth above. Modified De Laforcade does not explicitly teach the measuring scoops being removably attached to the handle.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the measuring scoops of modified De Laforcade be removably attached to the handle. The Courts have held that making known elements separable is within the skill of a person of ordinary skill in the art. See In re Dulberg, 129 USPQ 348 (CCPA 1961) (see MPEP § 2144.04).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over De Laforcade (US 7,661,310) in view of Roberts (US 8,387,263) as applied to claim 5 above, and further in view of 3V Venosta (already of record).

Regarding claim 10, modified De Laforcade teaches all the claim limitations as set forth above. Modified De Laforcade does not explicitly teach the spoon made from stainless steel.
3V Venosta teaches a spoon made from stainless steel that is rust resistant (page 1, bottom) and ensures good hygiene (page 2, top).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the entire scoop of modified De Laforcade from stainless steel. One would have been motivated to do so since 3V Venosta teaches that stainless steel is used to make hygienic cutlery.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over De Laforcade (US 7,661,310) in view of Roberts (US 8,387,263) as applied to claim 13 above, and further in view of Fateh (US 10,548,765).

Regarding claim 15, modified De Laforcade teaches all the claim limitations as set forth above. Modified De Laforcade does not explicitly teach a plurality of second pieces having different sizes.
Fateh teaches a universal modular attachment to connect to medication containers of different sizes (abstract).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the second piece of the handle for defining a chamber for .

Response to Arguments
Regarding claim 1, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues that the components of Roberts are not in substantial alignment along the longitudinal axis of the handle, that there is no motivation to modify Roberts to have a straight handle, and that Roberts teaches away from straight handles. However, the instant claim does not require a straight handle, and Roberts is not modified to contain a straight handle. While the claim does require the components to be in substantial alignment along the longitudinal axis of the handle, this is considered to be met by the components positioned approximately longitudinally along the length of the spoon.

Regarding claims 2-4, 6-15 and 17-18, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues that the claims are allowable due to dependence on an allowable claim. However, all claims are rejected as set forth above.

Regarding claims 5 and 16, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues that Roberts teaches away from having a straight handle. However, applicant’s arguments do not address the rejections relying on De Laforcade as set forth above. While Roberts may still be relied upon to teach some limitations, it teaches motivation for combining the bulbous handle with De Laforcade that is separate from its teaching of the benefits of a curved handle.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426.  The examiner can normally be reached on Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/R.E.S./               Examiner, Art Unit 1747

/ERIC YAARY/               Examiner, Art Unit 1747